UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4540


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM GEISTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cr-00127-JBF-TEM-1)


Submitted:   November 10, 2011            Decided:   November 22, 2011


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Keith L.
Kimball, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Norfolk, Virginia, for Appellant.    Neil H.
MacBride, United States Attorney, Elizabeth M. Yusi, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Geister pled guilty without a plea agreement

to    one   count      of    possession         of    visual       depictions         of     minors

engaging     in     sexually          explicit         conduct,          in     violation          of

18 U.S.C.A. §§ 2252(a)(4)(B), 2256(2) (West Supp. 2011).                                         The

district     court          calculated          Geister’s         Guidelines           range       at

eighty-seven        to      108     months’          imprisonment         under        the       U.S.

Sentencing       Guidelines         Manual       (“USSG”)         (2010)       and      sentenced

Geister     to    102       months’       imprisonment.             On        appeal,      Geister

challenges       his     sentence,         arguing         that    it     is     substantively

unreasonable because it results from the application of USSG

§ 2G2.2--a Guideline which he asserts is “fundamentally flawed”

because     it    lacks       an    empirical         basis--and         is      greater         than

necessary to achieve the purposes of sentencing.                               We affirm.

             We review the sentence imposed by the district court

for    reasonableness             under     an       abuse-of-discretion                standard.

Gall v. United States, 552 U.S. 38, 41, 51 (2007).                                   This review

entails     appellate        consideration            of    both    the        procedural         and

substantive       reasonableness           of    a    sentence.           Id.     at       51.      A

sentence imposed within the properly calculated Guidelines range

is    presumed      reasonable        by     this      court.            United       States       v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                                         Such a

presumption is rebutted only by showing “that the sentence is

unreasonable      when       measured      against         the    [18    U.S.C.]        § 3553(a)

                                                 2
[(2006)] factors.”            United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

             It    is     well-established          that    a     district   court   may

consider policy-based objections to the Sentencing Guidelines.

Kimbrough v. United States, 552 U.S. 85, 91, 109-10 (2007); see

also United States v. Herder, 594 F.3d 352, 362-63 (4th Cir.)

(vacating sentence where district court “refused to consider a

variation from the Guidelines in light of the 67:1 ratio between

[cocaine base] and powder cocaine at Herder’s offense level”

because the court found that “‘Congress has decided that that’s

an appropriate ratio to establish’”), cert. denied, 130 S. Ct.

3440 (2010).         Here, the district court acknowledged Geister’s

arguments     at     sentencing          for   a   downward       variance    from   the

Guidelines range to sixty months’ imprisonment based in part on

the proposition that USSG § 2G2.2 lacked empirical support, but

it ultimately rejected those arguments and declined to impose a

downward     variance.        To    the    extent     Geister      is   suggesting   the

district     court        should    have       adopted      his    policy    arguments,

Kimbrough does not require that appellate courts discard “the

presumption        for     sentences       based     on     non-empirically-grounded

Guidelines.”        United States v. Mondragon-Santiago, 564 F.3d 357,

366   (5th   Cir.        2009);    see    also     United    States     v.   Talamantes,

620 F.3d 901, 901 (8th Cir. 2010) (per curiam).                         While “district

courts certainly may disagree with the Guidelines for policy

                                               3
reasons and may adjust a sentence accordingly[,] . . . if they

do not, [appellate courts] will not second-guess their decisions

under   a    more    lenient        standard         simply       because       the    particular

Guideline           [at       issue]             is         not           empirically-based.”

Mondragon-Santiago, 564 F.3d at 367.

              Geister also asserts that a sentence of 102 months’

imprisonment is greater than necessary to achieve the purposes

of sentencing.            Geister’s argument, in essence, asks this court

to substitute its judgment for that of the district court.                                     Even

if this court may have weighed the § 3553(a) factors differently

if we had resolved the issue in the first instance, we will

defer       to    the       district        court’s           well-reasoned             decision.

See United       States     v.    Jeffery,           631    F.3d    669,        679    (4th    Cir.)

(“[D]istrict        courts        have     extremely              broad     discretion         when

determining       the      weight     to    be        given       each    of     the    § 3553(a)

factors.”),       cert.      denied,       ___       S.     Ct.    ___,     2011       WL   4532052

(Oct. 3, 2011).

              Geister’s       arguments          on        appeal    fail        to    rebut    the

presumption that his within-Guidelines sentence is substantively

reasonable.          Accordingly,           we        affirm       the     district         court’s

judgment.        We dispense with oral argument because the facts and

legal   contentions         are     adequately             presented       in    the    materials




                                                 4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5